Citation Nr: 1539976	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-32 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability due to carbon fiber exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran served on active duty from September 2003 to December 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the disabilities on appeal.  The claim was forwarded to the Board by the RO in Waco, Texas.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  In accordance with this decision, the Board has recharacterized the issue on appeal as shown on the title page.

This appeal was processed using a physical claims file and the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have a disability caused by carbon fiber exposure.



CONCLUSION OF LAW

A disability caused by carbon fiber exposure was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), provide that VA is to specifically inform the claimant and any representative of the portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on his behalf.  Further VA must provide notice how disability ratings and effective dates are assigned.  In this case, the Veteran was provided appropriate notice in October 2010, prior to the initial adjudication of the claims.  

VA has also complied with its duty to assist the Veteran under the VCAA in the development of this claim.  In this regard, the Board notes that service treatment records and pertinent post-service VA and private medical records have been associated with the claims folder.  

The Veteran has not been afforded a specific VA examination in regard to the claimed disability caused by carbon fiber exposure because such an examination is not required if the appellant has not presented a prima facie case for the benefit claimed.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  In this case, a prima facie claim for service connection for this disability is not shown because there is neither a diagnosed disability nor medical or credible lay evidence showing an in-service disability due to carbon fiber exposure.  Indeed, the Veteran does not specifically claim a disability has resulted from carbon fiber exposure.  Accordingly, a VA examination is not warranted.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed.Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service connection for a disability due to inservice carbon fiber exposure.  Specifically, the appellant contends that he was exposed to debris including carbon fibers and other hazardous material and is "not sure how [he] will be affected by this later on down the road."  The Veteran alleged in his October 2011 notice of disagreement that he was told that these particles could hurt his lungs.

A review of the service treatment records does not reveal any complaints, findings of diagnosis of a disability due to inservice carbon fiber exposure.  Indeed, the record establishes that the Veteran neither had a disability due to carbon fiber exposure at the time he filed a claim for VA disability compensation nor has he had such a disorder at any time since.  Therefore, service connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim.")

The Board has considered the written assertions advanced by the Veteran and by his representative, on his behalf.  As noted above, however, the Veteran is not arguing that he has a current disability but that, generally, he "could have" a disability in the future.  Again, without evidence of a current disability there is no basis for service connection.  Hence, the lay assertions in this regard have no probative value.

Accordingly, the claim of entitlement to service connection for a disability due to inservice carbon fiber exposure is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  




ORDER

Entitlement to service connection for a disability due to carbon fiber exposure is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to service connection for an acquired psychiatric disability is decided.  In this regard, the Veteran was afforded a VA examination in November 2010, and was diagnosed with an anxiety disorder, not otherwise specified.  Unfortunately, the examiner did not address the etiology of the disorder.  Thereafter, the AOJ denied entitlement to service connection for PTSD in December 2010 based on the lack of a diagnosis of PTSD.

Subsequent VA treatment records from September 2014 show that the Veteran has been diagnosed as having PTSD, unspecified depressive disorder, and an adjustment disorder with anxiety and depressed mood.

In this case, the evidence shows that the Veteran has been diagnosed with additional psychiatric disabilities as noted above.  Therefore, the Veteran should be afforded an examination in order to determine the nature and etiology of any acquired psychiatric disorders present during the period of this claim.  Clemons.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran and his representative with all required notice in response to the claim for service connection for psychiatric disability other than PTSD. 

2.  The AOJ should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for any psychiatric disability, to specifically include VA treatment records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Then, the Veteran should be afforded a VA examination by a psychologist or psychiatrist to determine the nature and etiology of any diagnosed acquired psychiatric disorder present at any time since August 2010.  The claims folder and access to the electronic records must be made available to and reviewed by the examiner, and any indicated studies should be performed.  For any acquired psychiatric disorder diagnosed since August 2010 the examiner must address whether it is at least as likely as not that the disorder was present during the Veteran's active service or is etiologically related to that service.  A complete well-reasoned rationale for any opinion expressed must be provided.

4.  The AOJ should then undertake any other development it determines to be warranted. 

5.  The AOJ should then readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


